 4:14-cr-03133-JMG-CRZ Doc # 83 Filed: 07/26/21 Page 1 of 5 - Page ID # 895




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                      Plaintiff,

        vs.
                                                                    4:14CR3136
 GILBERT G. LUNDSTROM,

                      Defendant.

 UNITED STATES OF AMERICA,

                       Plaintiff.
                                                                    4:14CR3133
        vs.

 JAMES A LAPHEN,

                       Defendant.

 JOINT STIPULATED ORDER REGARDING APPLICATION OF GARNISHED FUNDS

1. On March 25, 2016, the Court entered a criminal Judgment against defendant Gilbe1i

   Lundstrom, ordering him to pay a fine of $1,200,000, due and payable on the date of judgment

   (Filing #230, Case No. 4: 14CR3136). On the same day, the Comi entered a criminal Judgment

   against defendant James Laphen, ordering him to pay a fine of $200,000, due and payable on

   the date of judgment (Filing# 61, Case No. 4:14CR3133).

2. On May 4, 2016, the Comi entered a Restitution Order jointly in each of defendants' cases

   (Filing #64, Case No. 4:14CR13133), requiring defendants to pay restitution jointly and

   severally in the amount of $2,622,696, and additional amount of $500,000 to be paid jointly and

   severally with co-defendant Langford. The Court further ordered Lundstrom and Laphen to

   separately pay $1 million immediately and then monthly payments of $2,500. Payments paid
 4:14-cr-03133-JMG-CRZ Doc # 83 Filed: 07/26/21 Page 2 of 5 - Page ID # 896




    by defendants were to be applied to the restitution balance before any sums could be credited

    to the fine balance.

3. On March 4, 2019, the Court entered an Order jointly in each of defendants' cases slightly

    increasing the amount for which defendants were mutually severally liable to $2,645,055. All

    other provisions of the Order regarding restitution referenced above were unchanged. (Filing

    #286, Case No. 4:14CR3136).

4. According to the FDIC as receiver for TierOne bank, on October 29, 2020, the FDIC paid

    Lundstrom $481,697.83, and continues to owe Lundstrom $2,748,561.55 plus post insolvency

    interest that has accrued in an amount over $198,000, the sum of which is at least approximately

    $2,946,561.50.

5 .. The FDIC owes Laphen $227,390.01 plus accrued interest of at least $13,850.49, the sum of

   which is at least approximately $241,240.50.

6. The Comi has issued orders amending defendants' restitution orders such that restitution is now

   due and payable immediately pursuant to 18 U.S.C. § 3664(k). (Filing No. 294, case no.

    14CR3136; Filing No. 82, case no. 14CR3133).

7. As of July 26, 2021, according to the Clerk of the Court's financial records, Lundstrom owes

   $2,341,721.43, which includes a fine of $1,200,000.00.

8. As of July 26, 2021, according to the Clerk of the Comi's financial records, Laphen owes

   $1,341,721.43, which includes a fine of$200,000.00.

9. The United States is preparing to garnish funds owed by the FDIC to defendants, but the parties

   want to assure necessary and proper application of the garnished funds to the balances owed by

   each defendant.




                                                  2
 4:14-cr-03133-JMG-CRZ Doc # 83 Filed: 07/26/21 Page 3 of 5 - Page ID # 897




10. The parties have agreed that funds owed by the FDIC to defendant Lundstrom, the amount of

   which to be garnished is $2,324,605.90, are to be applied as follows after garnishment:

        a.     $1,124,605.90 to be applied to the joint and several restitution balance

        (which along with the $17,115.50 from defendant Laphen, will fully satisfy the

        restitution owed jointly and severally between defendants); and,

        b.     $1,200,000.00 to be applied to the fine owed by Lundstrom to fully satisfy the fine.

11. The paiiies have agreed that funds owed by the FDIC to defendant Laphen, the amount of which

   to be garnished is $217,115.50, are to be applied as follows after garnishment:

        a.     $17,115.50 to be applied to the joint and several restitution; and,

        b.     $200,000 to be applied to the fine owed by Laphen to fully satisfy the fine.

12. Following the completion of the garnishment, which will fully satisfy all amounts owed by each

   defendant pursuant to the Comi' s Judgment and Restitution Order, any excess funds held by

   the FDIC, as Receiver for TierOne Bank, that remain due and owing to defendant Lundstrom

   and to defendant Laphen, may be paid by the FDIC to the respective defendant.

IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

    A. The District Court Clerk shall apply funds garnished from the FDIC as receiver for TierOne

        Bank to defendants' joint and several restitution balances to fully satisfy the joint and

        several restitution owed by defendants as follows:

               •of the garnished funds owed to defendant Laphen, $17,115.50 shall be applied to

               the joint and several restitution balance;

               •of the garnished funds owed to defendant Lundstrom, $1,124,605.90 shall be

               applied to the joint and several restitution balance;




                                                 3
4:14-cr-03133-JMG-CRZ Doc # 83 Filed: 07/26/21 Page 4 of 5 - Page ID # 898




               •of the garnished funds owed to defendant Laphen, $200,000 shall be applied to his

               $200,000 fine balance to fully satisfy his fine; and,

               •of the garnished funds owed to defendant Lundstrom, $1,200,000 shall be applied

               to his $1,200,000 fine balance to fully satisfy his fine.

                26th
SO ORDERED this _ _ day of July, 2021.

                                                      BY THE COURT:


                                                      John M. Gerrard
                                                      United States District Court Judge

Agreed as to form by the parties.

Dated: July~ 2021
                                                     UNITED STATES OF AMERlCA

                                                     Jan W. Sharp
                                                     Acting United States Attorney

                                                €:/1/')J~~e
                                                     Amyd3. Blackburn (MO #48222)
                                                     Assistant U.S. Attorney
                                                     1620 Dodge Street, Suite 1400
                                                     Omaha,NE 68102-1506
                                                     Tel: (402) 661-3700; Fax: (402) 661-3081
                                                     E-mail: amy.blackburn@usdoj.gov



                                                             ~-~
Dated: July 26, 2021

                                                 By: Isl_ _ _ _ _ _ _ _ _ _ _ _ __
                                                      Daniel J. Collins, Esq. (ARDC # 6224698)
                                                      Carrie E. DeLange, Esq. (ARDC #6308863)
                                                      Faegre Drinker Biddle & Reath LLP
                                                      191 North Wacker Drive, Suite 3700
                                                      Chicago, Illinois 60606-1698
                                                      Telephone: (312) 569-1000; Fax: (312)
                                                      569-3000
                                                     E-mail: daniel.collins@faegredrinker.com
                                                               carrie.delange@faegredrinker.com
                                                    COUNSEL FOR DEFENDANT GILBERT
                                                    LUNDSTROM


                                                 4
  4:14-cr-03133-JMG-CRZ Doc # 83 Filed: 07/26/21 Page 5 of 5 - Page ID # 899




Dated: July 26, 2021
                                    •· By: Isl Wm Oliver Jenkins
                                            Wm Oliver Jenkins, NE Bar No: 24683
                                            BRODKEY CUDDIGAN
                                           PEEBLES BELMONT & LINE, LLP
                                            10855 West Dodge Road, Suite 100
                                            Omaha, Nebraska 68154
                                            Tel: (402) 397-2000; Fax: (402) 397-0803
                                            ojenkins@bcplaw.com
                                            COUNSEL FOR DEFENDANT JAMES A
                                           LAPHEN




                                      5
